
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 160
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2011
			Ms. Jackson Lee of
			 Texas (for herself, Mr.
			 Cleaver, Mr. Meeks,
			 Mr. Butterfield,
			 Ms. Brown of Florida,
			 Mr. Gonzalez,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Lee of California,
			 Ms. Fudge,
			 Mr. Jackson of Illinois,
			 Ms. Clarke of New York,
			 Mr. Carson of Indiana,
			 Ms. Speier,
			 Mr. Ellison,
			 Ms. Chu, Mr. Richmond, Ms.
			 Waters, Ms. Moore,
			 Ms. Richardson, and
			 Mr. Al Green of Texas) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring the 50th anniversary of the
		  Houston Forward Times.
	
	
		Whereas the Houston Forward Times newspaper was founded in
			 1960 in the heat of the civil rights movement as a means to communicate the
			 struggle to the African-American community in Houston, Texas;
		Whereas the Houston Forward Times is the largest
			 independently owned and operated African-American newspaper published in the
			 Southwest area, reaching over three-fourths of Houston’s African-American
			 population;
		Whereas the Houston Forward Times devotes more space to
			 the positive news and accomplishments of African-Americans within the community
			 than any other news source;
		Whereas the Houston Forward Times has endured the passing
			 of its original founder Julius P. Carter in 1971, and the recent passing of his
			 wife, Lenora Doll Carter, who succeeded him as publisher and
			 CEO;
		Whereas both Julius and Lenora Doll Carter
			 were committed to reporting the hard truths about what is happening in their
			 community on the local, State, and national levels, whether this be during the
			 heat of the civil rights movement or contemporary society;
		Whereas Lenora Doll Carter, now succeeded
			 by her eager and more than qualified daughter, was an icon in Black media,
			 receiving awards, including the National Newspaper Publishers Association's
			 Publisher of the Year Award, the NAACP’s Mickey Leland Humanitarian Award, the
			 National Council of Negro Women Pacesetters Award, and the Ethel Ransom Art and
			 Literary Outstanding Leadership Award, would have celebrated her 70th birthday
			 on March 12, 2011; and
		Whereas for 50 years, the Houston Forward Times has made
			 it its duty to inform the community of the true issues that affect all people
			 of the United States with a Black perspective, all the while exercising
			 journalistic excellence in layout, design, circulation, and editorial quality:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors the 50th anniversary of the Houston
			 Forward Times as they serve the African-American community’s need for
			 information; and
			(2)looks forward to the continuation of this
			 esteemed publication living up to its name and serving as “a beacon on the
			 hill” and shining “the light of truth for the community to march forward with
			 the times”.
			
